 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Telephone Company, Inc. and InternationalBrotherhood of ElectricalWorkers,AFL-CIO-CLC, Petitioner and District 1, CommunicationsWorkers of America,AFL-CIO,Petitioner. Cases1-RC-13594, 1-RC-13686, and 1-RC-13671July 28, 1975DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MURPHY ANDMEMBERSKENNEDY ANDPENELLOUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hear-ing was held before Hearing Officer Jonathan S. R.Beal. Pursuant to Section 102.67 of the National La-bor Relations Board Rules and Regulations, Series 8,as amended, and by direction of the Regional Direc-tor for Region 1, this case was transferred to the Na-tional Labor Relations Board for decision. Thereaf-ter, the Employer and the Petitioners filed briefs insupport of their respective positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The parties stipulated that the petitioners, here-in called IBEW and CWA, respectively, which claimto represent certain employees of the Employer, arelabor organizations as defined in the Act.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The Employer is a Connecticut corporation en-gaged in the business of leasing, installing, and main-taining commercial telephone equipment. The mainoffice of the eastern region headquarters is at EastHartford, Connecticut.IBEW seeks to represent separate units of employ-ees at the Employer's Providence, Rhode Island, andEastHartford,Connecticut, branches. The CWAfiled its petition seeking a 12-branch unit, but urgesthat the Jacksonville, Florida, branch be excludedand an 11-branch unit be found appropriate. TheEmployer contends that the smallest appropriate unitmust include the approximately 84 employees at all12 branches which comprise the Employer's easternregion. Regardingunit composition, the parties stipu-lated that any appropriate unit should include instal-lers, servicemen,and crew chiefs, and should excludeall professionaland office clerical employees, salesemployees, installationmanagers,servicemanagers,productionemployees, system assemblers, andguards and supervisors as defined by the Act. How-ever, the Employer and CWA contend that field ser-vice representatives should be excluded from any ap-propriate unit whereas IBEW would include them,and the Employer and IBEW contend that customerservice representatives should be included in any ap-propriate unit whereas CWA would exclude them.Both CWA and IBEW have indicated their willing-ness toparticipate in elections in whatever unit orunits are found to be appropriate.In 1973, IBEW, Local 35 filed the petition in Case1-RC-12842, seeking a unit of installers at theEmployer's East Hartford branch. The petition wasdismissedby the Board inNational Telephone Com-pany, Inc.,215 NLRB No. 17 (1974),as wasthe peti-tion in Case 3-RC-5855, a concurrent request byCWA to establish a unit of installation and serviceemployees at the Employer's Buffalo, New York,branch, inNational Telecommunications, Inc.,215NLRB No. 18 (1974). At the time of the hearings inthosecases,theEmployer operated only eightbranches which comprised what was designated itseasterndivision, consisting of East Hartford, Con-necticut;Buffalo,New York; Syracuse, New York;Camden, New Jersey; Philadelphia, Pennsylvania;Bridgeport(Milford),Connecticut;Providence,Rhode Island; and Manchester, New Hampshire;and the Board held that to be appropriate for collec-tive bargaining the minimum scope of any unit mustnecessarily be divisionwide; i.e., inclusive of all eightbranches then inexistence.The Employerhas sinceadded four branch facilitiesat Baltimore,Maryland;PhiladelphiaWest and Philadelphia South, Pennsyl-vania;and Jacksonville, Florida.With the additionof the four new branch facilities, the "eastern divi-sion" has been designated the "eastern region" andhas been divided into the northeast division and themid-Atlantic division. Each of these two divisionshas a divisionsalesmanager,a division installationsupervisor, and a division administrator who handlesroutine clerical matters suchas insurance claims, allof whom work out of the regional office in East Hart-ford.However, the functions formerly exercised atthe division level are now exercised at the regionallevel, and the branchmanagersreport directly to theregionalmanager,not to any of the division levelofficials.219 NLRB No. 132 NATIONAL TELEPHONE COMPANYA common personnel policy applicable to allbranches in the eastern region has been establishedby the Employer's executive committee in East Hart-ford.The Employer has published and distributed toeach branch a manual which delineates its policiesregarding terms and conditions of employment, in-cluding,inter alia,wages,hours,fringe benefits, em-ployee hiring and discharge procedures,employeeperformance reviews,holidays,vacations,absences,gifts to employees,appearance and grooming, anduse of company vehicles.Branch managers are re-quired to operate their respective branches pursuantto the policy manual and must telephone the regionaloffice for instructionswhen circumstances arisewhich are not covered by the manual.Only an officer of the Employer is authorized tohire employees;the lowest level of officer so author-ized is the regional manager.This authority cannotbe delegated.Before a branch manager may recruitnew employees,he must first obtain authorizationfrom the regional manager.Applicants for employ-ment are initially interviewed and screened by thebranch manager who then submits his recommenda-tions to the regional office where the final determina-tion to hire is made after review, but the branch man-ager does not have the authority to make an offer ofemployment independently.In most instances,appli-cants have also been interviewed by an officer fromthe regional office or by a staff member from theregional office.John Richardson, the Employer's se-nior vice president in charge of operations,testifiedthat interviews are frequently scheduled to coincidewith his visits and those of the regional manager tothe branch offices.For example,of the 15 installersand servicemen hired for the Providence branchsince its establishment,9 or 10 were interviewed by amember of the regional office staff as well as by thebranch manager.All interviews conducted within the6 months to 1 year prior to the hearing had a repre-sentative of the regional office present.In severalearlier instances where there was no representativefrom the regional office present at the interview, theEmployer already had extensive knowledge of theapplicants'qualifications,and regional officers haddiscussed the feasibility of hiring these individualsprior to the interview.Richardson estimated that, ofthe applicants recommended for hire by a branchmanager, as many are rejected by the regional staffas are accepted.This determination by the regionaloffice is sometimes based on budgetary consider-ations, but many of the rejections are also based onindependent evaluations of the applicant's attitude ortechnical competence.The authority to discharge an employee or to ef-fectuate a layoff is also vested in the regional man-635agement.Although the branch manager may makethe initial recommendation that an employee be ter-minated,he has no independent authority to effectu-ate the termination.The branch manager's recom-mendation is given considerable weight,but quiteoften the regional manager will make a personal re-view of the case before making the final decision.The branch manager in East Hartford testified that,in each instance,where he has recommended a dis-charge,thematter was fully discussed with the re-gional manager.Richardson testified that there havebeen a number of occasions where the recommenda-tion of a branch manager has not been followed, es-pecially in instances where the recommendation wasbased on an isolated emotional flareup.Unlike dis-charges,the decisions to lay off originate not fromthe branches but from the regional level.In the fall of1974 when a substantial layoff was required, Rich-ardson and the regional manager reviewed each em-ployee in the eastern region in order to ascertainwhich members of the organization were marginalemployees who could be laid off or terminated aspart of the predetermined reduction in force.Pursuant to the Employer'spolicy,all installersand servicemen are reviewed and evaluated quarterlyfor the purpose of determining wage increases. Theemployee meets with the branch manager and his im-mediate supervisor and they discuss his performancewith him and then inform him whether he will berecommended for a raise in salary.The employeesare told that the recommendations are subject to re-view at the regional level.Although the recommen-dations of the branch manager are generally ap-proved,each is reviewed by the senior vice presidentin charge of operations and the regional manager inorder to determine if an accurate recommendationhas been developed at the branch office in terms ofappropriate grade levels and the quality of eachemployee'swork performance.If the budget for abranch facility will not support the recommendationsat the branch level, the regional office will reducethem proportionately.Several other aspects of the employees',workingconditions are also the subject of centralized control.Branch managers have the authority to administerminor discipline,such as reprimands and 1-day sus-pensions,but serious disciplinary action° is de-termined at the regional level. One example is a 2-week suspension at the direction of Richardson of anemployee who had had a run-in with the police. Se-lected employees from the branch offices attend a2-week training session at the regional office, andother employees receive on-the-job training pursuantto a program established by the regional office. Em-ployees with grievances initially contact the branch 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanager,but even relatively minor matters are re-solved at the regional level.When two Providenceinstallerscomplained to their branch manager aboutthe denial of certain holiday pay, he referred them toRichardson who ultimately decided to pay them forthose days. Another employee dealt directly withRichardson regarding the denial of sick pay for theday on which his child was born.Although vacation schedules are determined in thebranch offices, leaves of absence must be approvedby the regional officers. If there is a need for over-time work, the branch manager must obtain authori-zation from the regional manager except inemergen-cy situations.At times, the branch managers havebeen instructed by the regional office that overtimejob assignments cannot be made. In the case of snowor other inclement weather, the branch manager hasno authority to curtail work. Instead, he must, in allinstances, refer the question to the regional managerwho decides whether or not to call off work in agiven branch. Each branch manager is required totelephone the regional office at least once a day, andadditional daily communication is made on an emer-gency basis. Also, regional personnel make periodicvisits to each branch. The regional manager visitseach branch approximately once every 4 to 6 weeksand often more frequently, and the vice president incharge of operations at least once a quarter. The divi-sion service manager and the division installationmanager are at each branch approximately once amonth and the vice president in charge of customerservice is at the branch two or three times a month.There is a substantial degree of employee inter-change within the eastern region. In 1974, there wereapproximately 30 temporary transfers of unit em-ployees among the branches for the purpose of com-pensating for temporary fluctuations in the workloadat various branches.' Also in 1974, in the eastern re-gion, of approximately 22 permanent transfers, 12 ofthe moves to different branches involved employeeswho continued to perform job functions in the stipu-lated unit. The other permanent transfers involvedemployees who, because of the transfers, assumednew positions either out of or within the stipulatedunit. The reasons behind the permanent transfers in-cluded filling vacancies, staffing new branches suchas Jacksonville, eliminating personality conflicts, andaccommodating the requests of employees. Trans-fers,both temporary and permanent, are determinedand processed by the regional office rather than bythe branch managers.In addition to the lack of branch autonomy re-garding personnel matters as discussed above, limita-1There werealso severalother temporarytransfersto nonumt jobs.tions arealso imposed on the authority of branchmanagers in other areas. The branch manager has noauthority to make purchasesin excessof $25; he usesa petty cash fund for this purpose. All other purchas-es must beordered through the regional office. Sev-eral vendors in the area of each branch office havebeen designated by the regional office to provide cer-tain necessary supplies and services. When a sale of atelephone system is made at the branch level, the or-der must be reviewed and approved by the regionaloffice for both technical feasibility and economic de-sirability before the unit is installed, and the installa-tion of expensive or complex equipment must be su-pervised by the division installation manager. Allequipment modification is performed at the regionalfacility and the equipment is then shipped to thebranch office. Inventory levels for each branch areestablished and controlled by the regional office. Pri-mary personnel records are maintained at the region-al office and paychecks issue from that office. Deci-sions to remove equipment from customers whodefault on payments are made by the regional office.Also, company vehicles, publicity, and employmentadvertising are all centrally controlled. Although theabove services have little direct relationship to theemployees' day-to-day work and employeeinterestsin the conditions of their employment,' they do dem-onstrate the overall centralized control exercised bythe regional office and the lack of branch autonomy.We find that the factual considerations with re-spect to the appropriateness of the unit inNationalTelephone Company, Inc., supra,are equally applica-ble here. In fact, the record here is more completeand more persuasive than that in the prior case. Hir-ing, termination, layoff, discipline, grievance, wageincrease,and overtime decisionsare allmade effec-tively at the regional level. Labor policy is estab-lished at the regional level and regional personnelplay an extensive role in the day-to-day operation ofeach branch. Employees at all branches share thesameworking conditions in terms of hours, uniforms,vehicleusage,and the type of work performed andequipment used; and they are all subject to the samepolicies as set forth in the Employer's policy manual.Furthermore, there is a substantial movement of em-ployees within the eastern region. Therefore, we con-clude, as we did inNational Telephone Company, Inc.,supra,andNational Telecommunications, Inc., supra,that a bargaining unit limited to a single branch of-fice is inappropriate. Instead, we find that the mini-mum scope of any unit appropriate for collectivebargaining must necessarily be regionwide.We are mindful that geographical factors are to beconsidered when making unit scope determinations.2Cf.Haag Drug Company. Incorporated,169 NLRB 877, 878 (1968). NATIONALTELEPHONECOMPANYYet, as we stated inNational Telephone Company,Inc., supra:"This Board . . . has not held that geog-raphy should or can be the controlling factor in mak-ing unit determinations. And when, as here, all theother factors which we customarily consider militateagainst a single branch unit, we do not deem it prop-er to give geography controlling significance."Turning to the question of unit composition, as setforth above, the parties stipulated to the inclusionand exclusion of certain employees except for thecustomer service representatives and the field servicerepresentatives. There is a customer service repre-sentative in 8 of the 12 branch offices. They instructcustomers in the use of telephone equipment, andthey are responsible for the ongoing coordinationwith customers regarding problems or changes in thesystem. During "cutovers" (the process whereby theEmployer's equipment is connected to the Bell Tele-phone System), they coordinate all the activityamong the customer, the service and installation per-sonnel on the scene, and the personnel from Bell.During their periodic visits to the customers, theyperform minor repairs such as replacing burned outlight bulbs and cleaning the exterior of the equip-ment.Although the servicemen are more highlyskilled than the customer service representatives andtherefore perform the major repairs, they also changebulbs and clean the equipment. The customer servicerepresentatives have considerable contact with theinstallers in that the installers instruct them in theoperation of the equipment which has been modifiedfor each customer so that they can in turn instructthe customer in the use of the equipment. They occa-sionally bring equipment to the installers and ser-vicemen at the jobsite, and they type directories anddiscs for the face of the telephones, as do the instal-lers and servicemen. The customer service represent-atives report to the service manager at each branchas do servicemen, and, in two instances, customerservice representatives have been promoted to theposition of acting service manager with an expecta-tion that they will become service managers. In allthe circumstances, we find that the customer servicerepresentatives share a sufficient community of inter-est with the other employees to warrant their inclu-sion in the unit along with installers and servicemen.The Employer has two field service representa-637tives, one working out of the regional office in EastHartford and the other working out of a branch.-of-fice in Philadelphia. They are more highly trained inallaspects of servicing the Employer's telephoneequipment than the other branch installers and ser-vicemen, and they act as backups for all the branchlocations. If a branch office develops a problem thatcannot be resolved by the regular branch personnel,a field service representative is dispatched to solvethe problem. They also assist in the development oftraining programs for other personnel. They are su-pervised by the division installation supervisor ratherthan the branch managers. There is no evidence thatthe field service representatives meet the Board's de-finitions of supervisor or managerial employee. Theyperform the same type of work as other unit employ-ees and their higher rate of pay is due to their greaterskill and experience rather than a difference in du-ties.In all the circumstances, we find that the workof field service representatives is similar to and close-ly integrated with that of other unit employees andthey share a sufficient community of interest with theother employees to warrant their inclusion in theunit.In view of the above, we find that the followingemployees constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act:All employees of the Employer in its easternregion including installers, servicemen, crewchiefs,customer service representatives, andfield service representatives, but excluding allprofessional and office clerical employees, salesemployees, installation managers, service man-agers,production employees, system assemblers,and guards and supervisors as defined in theAct.[Direction of Election andExcelsiorfootnote omit-ted from publication.]CHAIRMAN MURPHY,concurring:In view of all the facts of these cases, particularlythe Board decisions inNational Telephone Company,Inc.,215 NLRB No. 17 (1974), andNational Tele-communications,Inc.,215 NLRB No. 18 (1974), Iagree that the appropriate unit herein consists of theEmployer's employeesin its easternregion.